Case: 20-50699     Document: 00515991840         Page: 1     Date Filed: 08/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 20-50699                            August 24, 2021
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Damidrick Deshone Fearce,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:07-CR-41-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          In 2007, Defendant-Appellant Damidrick Deshone Fearce, federal
   prisoner # 79206-180, pleaded guilty to one count of conspiracy to possess
   with intent to distribute 50 grams or more of cocaine base within 1,000 feet
   of a school and playground, in violation of 21 U.S.C. §§ 841(a)(1),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50699        Document: 00515991840         Page: 2    Date Filed: 08/24/2021




                                     No. 20-50699


   841(b)(1)(A), 860, and 846. The Government sought an enhanced sentence
   based on Fearce’s prior felony drug conviction, raising the statutory
   minimum term of imprisonment from 10 to 20 years and the statutory
   minimum term of supervised release from 5 to 10 years.                   See id.
   § 841(b)(1)(A) (2007). Fearce’s statutory minimum term of supervised
   release was further increased to 20 years pursuant to § 860(a). See id.
   § 860(a). He was sentenced from below the advisory guidelines range of 360
   months to life imprisonment to the statutory mandatory minimum term of
   240 months of imprisonment to be followed by a 20-year term of supervised
   release. In May 2015, the district court reduced Fearce’s sentence from 240
   months to 217 months of imprisonment, pursuant to 18 U.S.C. § 3582(c)(2)
   and Amendment 782 to the Sentencing Guidelines.
          In January 2020, Fearce submitted a motion under § 404 of the First
   Step Act of 2018 (First Step Act), requesting a reduction in his terms of
   imprisonment and supervised release. He now appeals the district court’s
   order denying his § 404 motion.
          We review a district court’s decision whether to reduce a sentence
   pursuant to the First Step Act for abuse of discretion. United States v.
   Jackson, 945 F.3d 315, 319 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699 (2020);
   see also United States v. Stewart, 964 F.3d 433, 435 (5th Cir. 2020). A
   resentencing court has broad discretion because the First Step Act does not
   require a sentence reduction even if the defendant is eligible for one. Jackson,
   945 F.3d at 321.
          Fearce contends that the district court’s explanation for its denial of
   his motion was inadequate because it did not provide specific factual reasons.
   The relevant arguments for reducing Fearce’s term of imprisonment,
   including the history of his original sentencing and the sentence reduction
   previously granted, were comprehensively briefed by the parties. In its




                                          2
Case: 20-50699        Document: 00515991840           Page: 3   Date Filed: 08/24/2021




                                       No. 20-50699


   amended order, the district court stated that it had considered the 18 U.S.C.
   § 3553(a) factors, the facts of the case, the severity of the offense, and the
   departures previously granted. The record thus shows that the parties were
   afforded an opportunity to present their cases and that the district court
   exercised its discretion in denying Fearce’s § 404 motion. See United States
   v. Batiste, 980 F.3d 466, 478-79 (5th Cir. 2020); see also Jackson, 945 F.3d at
   322.
          Fearce nevertheless contends that the district court erred by not
   expressly addressing or acknowledging his request for a reduction in his term
   of supervised release. His contention is unpersuasive. His § 404 motion
   requests a reduction of his term of supervised release to 16 years, asserting
   that he “has strong motivation to succeed on supervised release,” and
   providing examples of how he has prepared himself for release while in
   prison. The Government’s response also acknowledges that, under the First
   Step Act, Fearce is eligible for a reduction in his term of supervised release.
   Both parties thus raised his eligibility for a reduction in his term of supervised
   release in their § 404 submissions, so “the relevant arguments were before
   the court when it made its resentencing determination.” Batiste, 980 F.3d at
   479. The record here confirms that the district court considered Fearce’s
   request and implicitly denied it.
          Finally, Fearce has not shown any abuse of discretion in connection
   with either of his assertions that the district court’s denial was based on an
   erroneous assessment of the evidence. See Batiste, 980 F.3d at 479; Jackson,
   945 F.3d at 319.
          AFFIRMED.




                                            3